--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS AGREEMENT dated as of the 7th day of November, 2006

BETWEEN:

NORPAC TECHNOLOGIES, INC., a Nevada
corporation with a corporate office at Suite 311, 698
Seymour Street, Vancouver, BC V6B 3K6

(hereinafter called the "Lender")

OF THE FIRST PART

AND:

NEXTDIGITAL CORP., a Nevada corporation with a
corporate office at 5535 Peregrine Way, Blaine, WA
98230

(hereinafter called the "Borrower")

OF THE SECOND PART

WHEREAS:

A.      The Borrower has requested that the Lender lend $100,000 (U.S.) to the
Borrower;

B.      The Lender has agreed to lend such sum to the Borrower subject to the
terms and upon the conditions hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the sum of $1.00
paid by each party to the other (the receipt of which is hereby acknowledged)
the parties hereto mutually covenant and agree as follows:

1.      INTERPRETATION

1.1      Definitions. Where used herein or in any amendment hereto each of the
following words and phrases shall have the meanings set forth as follows:

  (a)

"Agreement" means this Loan Agreement including the Schedules hereto together
with any amendments hereof;

        (b)

"Closing Date" means November 7, 2006;

        (c)

"Event of Default" means any event set forth in paragraph 6.1;

        (d)

"Loan" means the loan of $100,000 (U.S.) to be made by the Lender to the
Borrower in accordance with this Agreement;

        (e)

“Maturity” means November 7, 2008; and

        (f)

"Principal Sum" means the sum of $100,000 (U.S.).

1.2      Number and Gender. Wherever the singular or the masculine are used
herein the same shall be deemed to include the plural or the feminine or the
body politic or corporate where the context or the parties so require.

--------------------------------------------------------------------------------

2

1.3      Headings. The headings to the articles, paragraphs, subparagraphs or
clauses of this Agreement are inserted for convenience only and shall not affect
the construction hereof.

1.4      References. Unless otherwise stated a reference herein to a numbered or
lettered article, paragraph, subparagraph or clause refers to the article,
paragraph, subparagraph or clause bearing that number or letter in this
Agreement. A reference to this Agreement or herein means this Loan Agreement,
including the Schedule hereto, together with any amendments thereof.

1.5      Currency. All dollar amounts expressed herein refer to lawful currency
of The United States of America.

2.      TERMS OF LOAN

2.1      Loan and Repayment. The Lender hereby agrees to lend to the Borrower
the Principal Sum of $100,000 (U.S.). The Loan shall be made in United States
currency and shall be repaid by the Borrower on or before November 7, 2008.

2.2      Interest. The Borrower shall pay on the amount of the Principal Sum,
interest at a rate of 8% per annum, payable on Maturity. The Borrower shall pay
interest at the aforesaid rate on all overdue interest.

2.3      Advances. The Principal Sum shall be advanced by the lender on
execution of this Agreement, in the form of certified check, bank draft or wire
transfer.

2.4      Pre-Payment. The Borrower may pre-pay all or any portion of the loan at
any time.

3.      PROMISSORY NOTE, EXTENSIONS & WAIVER

3.1      Loan. To evidence the Loan, the Borrower agrees to enter into a
promissory note in the form attached hereto as Schedule “A”.

3.2      Extensions. The Lender may grant extensions as the Lender may see fit
without prejudice to the liability of the Borrower or to the Lender's rights
under this Agreement or under the Promissory Note.

3.3      Waiver. The Lender may waive any breach by the Borrower of this
Agreement or of any default by the Borrower in the observance or performance of
any covenant or condition required to be observed or performed by the Borrower
hereunder or under the Promissory Note. No failure or delay on the part of the
Lender to exercise any right, power or remedy given herein or by statute or at
law or in equity or otherwise shall operate as a waiver thereof, nor shall any
single or partial exercise of any right preclude any other exercise thereof or
the exercise of any other right, power or remedy, nor shall any waiver by the
Lender be deemed to be a waiver of any subsequent similar or other event.

4.      REPRESENTATIONS AND WARRANTIES

4.1      Representations. The Borrower represents and warrants to the Lender,
and acknowledges that the Lender is relying upon such representations and
warranties in entering into this Agreement, as follows:

  (a)

the Borrower has the capacity to enter into this Agreement, and the execution of
this Agreement and the completion of the transactions contemplated hereby shall
not be in violation any agreement to which the Borrower is a party; and


--------------------------------------------------------------------------------

3

  (b)

the Promissory Note has been duly executed by the Borrower and is enforceable
against the Borrower in accordance with its terms.

5.      CLOSING ARRANGEMENTS

5.1      Conditions Precedent. The Lender's obligation to advance the Principal
Sum to the Borrower shall be subject to the satisfaction of the following
conditions:

  (a)

the representations and warranties of the Borrower shall be true as of the date
hereof and as of the Closing Date; and

        (b)

the Borrower shall have complied with all of its obligations hereunder; and

The foregoing conditions precedent are inserted for the benefit of the Lender
and may be waived in whole or in part by the Lender at any time prior to closing
by delivering to the Borrower written notice to that effect.

5.2      Time of Closing. The closing of the Loan shall take place on execution
of this Loan Agreement.

5.3      Deliveries by the Lender. On the Closing Date the Lender shall deliver
or cause to be delivered to the Borrower a certified check, bank draft or wire
transfer for the Principal Sum.

6.      EVENTS OF DEFAULT AND REMEDIES

6.1      Events of Default. Any one or more of the following events, whether or
not any such event shall be voluntary or involuntary or be effected by operation
of law or pursuant to or in compliance with any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body, shall constitute an Event of Default:

  (a)

if the Borrower defaults in the payment of any monies due hereunder as and when
the same is due;

        (b)

if the Borrower defaults in the observance or performance of any other provision
hereof;

        (c)

if the Borrower commits an act of bankruptcy or makes a general assignment for
the benefit of its creditors or otherwise acknowledges its insolvency; or

        (d)

if the Borrower makes default in the due payment, performance or observance, in
whole or in part, of any debt, liability or obligation of the Borrower to the
Lender, whether secured hereby or otherwise.

6.2      Remedies Upon Default. Upon the occurrence of any Event of Default and
at any time thereafter, provided that the Borrower has not by then remedied such
Event of Default, the Lender may, in its discretion, by notice to the Borrower,
declare this Agreement to be in default. At any time thereafter, while the
Borrower shall not have remedied such Event of Default, the Lender, in its
discretion, may:

  (a)

declare the Loan and other monies owing by the Borrower to the Lender to be
immediately due and payable;


--------------------------------------------------------------------------------

4

  (b)

demand payment from the Borrower and exercise all remedies available to the
Lender.

7.      MISCELLANEOUS

7.1      Notices. Any notice required or permitted to be given under this
Agreement or the Promissory Note shall be in writing and may be given by
delivering same or mailing same by registered mail or sending same by telegram,
telex, telecopier or other similar form of communication to the following
addresses:

  The Borrower: 5535 Peregrine Way, Blaine, WA 98230   The Lender: Suite 311,
698 Seymour Street, Vancouver, BC V6B 3K6

Any notice so given shall:

  (a)

if delivered, be deemed to have been given at the time of delivery;

        (b)

if mailed by registered mail, be deemed to have been given on the fourth
business day after and excluding the day on which it was so mailed, but should
there be, at the time of mailing or between the time of mailing and the deemed
receipt of the notice, a mail strike, slowdown or other labour dispute which
might affect the delivery of such notice by the mails, then such notice shall be
only effective if actually delivered; and

        (c)

if sent by telegraph, telex, telecopier or other similar form of communication,
be deemed to have been given or made on the first business day following the day
on which it was sent.

Any party may give written notice of a change of address in the aforesaid
manner, in which event such notice shall thereafter be given to such party as
above provided at such changed address.

7.2      Amendments. Neither this Agreement nor any provision hereof may be
amended, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the amendment, waiver,
discharge or termination is sought.

7.3      Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
undertakings, whether oral or written, pertaining to the subject matter hereof.

7.4      Action on Business Day. If the date upon which any act or payment
hereunder is required to be done or made falls on a day which is not a business
day, then such act or payment shall be performed or made on the first business
day next following.

7.5      No Merger of Judgment. The taking of a judgment on any covenant
contained herein or on any covenant set forth in any other security for payment
of any indebtedness hereunder or performance of the obligations hereby secured
shall not operate as a merger of any such covenant or affect the Lender's right
to interest at the rate and times provided in this Agreement on any money owing
to the Lender under any covenant herein or therein set forth and such judgment
shall provide that interest thereon shall be calculated at the same rate and in
the same manner as herein provided until such judgment is fully paid and
satisfied.

7.6      Severability. If any one or more of the provisions of this Agreement
should be invalid, illegal or unenforceable in any respect in any jurisdiction,
the validity, legality or enforceability of such provision shall not in any way
be affected or impaired thereby in any other jurisdiction and the validity,

--------------------------------------------------------------------------------

5

legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

7.7      Successors and Assigns. This Agreement shall enure to the benefit of
and be binding upon all parties hereto and their respective heirs, personal
representatives, successors and assigns, as the case may be.

7.8      Governing Law. This Agreement shall be governed by and be construed in
accordance with the laws of the State of Nevada and the parties hereto agree to
submit to the jurisdiction of the courts of Nevada with respect to any legal
proceedings arising herefrom.

7.9      Independent Legal Advice. This Agreement has been prepared by O’Neill
Law Group PLLC acting solely on behalf of the Lender and the Borrower
acknowledges that it has been advised to obtain independent legal advice.

7.10      Time. Time is of the essence of this Agreement.

7.11      Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and do not define, limit, enlarge or alter the
meanings of any paragraph or clause herein.

7.12      Counterparts. This agreement may be executed in one or more
counter-parts, each of which so executed shall constitute an original and all of
which together shall constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

THE LENDER:

NORPAC TECHNOLOGIES, INC.
by its authorized signatory

/s/ John P. Thornton
________________________________
John P. Thornton, President

THE BORROWER:

NEXTDIGITAL CORP.
by its authorized signatory:

/s/ Daniel S. Bland
________________________________
Daniel S. Bland, President

--------------------------------------------------------------------------------

6

SCHEDULE “A”

PROMISSORY NOTE

EXECUTED BY: NEXTDIGITAL CORP.   (the "Borrower")     IN FAVOUR OF: NORPAC
TECHNOLOGIES, INC.   (the "Lender")     PRINCIPAL AMOUNT: $100,000 (U.S.)    
DATE OF EXECUTION: November 7, 2006     PLACE OF EXECUTION: Vancouver, BC,
Canada

FOR VALUE RECEIVED the Borrower hereby promises to pay to or to the order of the
Lender on November 7, 2008, the principal sum of $100,000 (U.S.), together with
interest thereon at the rate of 8% per annum, calculated and compounded
annually, both before and after maturity from the date hereof.

The Borrower waives presentment, demand, notice, protest and notice of dishonour
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Promissory Note.

The Borrower agrees this Promissory Note may be negotiated, assigned,
discounted, or pledged by the Lender and in every case payment will be made to
the holder of this Promissory Note instead of the Lender upon notice being given
by the holder to the undersigned, and no holder of this Promissory Note will be
affected by the state of accounts between the undersigned and the Lender or by
any equities existing between the undersigned and the Lender and will be deemed
to be a holder in due course and for the value of the Promissory Note held by
him.

DATED at Vancouver, BC this 7th day of November, 2006.

NEXTDIGITAL CORP.
by its authorized signatory:

________________________________
Daniel S. Bland, President

--------------------------------------------------------------------------------